         Case 4:19-cv-00933-KGB Document 34 Filed 08/06/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TRUMAN COIN GROSS,                                                                     PLAINTIFF
ADC #135755

v.                             Case No. 4:19-cv-00933 KGB-JTK

ASA HUTCHINSON, et al.                                                             DEFENDANTS

                                             ORDER

       Before the Court are Proposed Findings and Recommendations submitted by United States

Magistrate Judge Jerome T. Kearney (Dkt. No. 16). Plaintiff Truman Coin Gross filed an

objection, but his statements in his objection are not responsive to the Proposed Findings and

Recommendations (Dkt. No. 17). After careful consideration of the 139-page complaint, the

Proposed Findings and Recommendations, Mr. Gross’ objection, and a de novo review of the

record, the Court concludes that the Proposed Findings and Recommendations should be, and

hereby are, approved and adopted in their entirety as this Court’s findings in all respects (Dkt. No.

16).

       Accordingly, the Court dismisses with prejudice Mr. Gross’ complaint (Dkt. No. 1). The

Court denies Mr. Gross’ motion for preliminary injunction (Dkt. No. 8). The Court also denies as

moot Mr. Gross’ other pending motions (Dkt. Nos. 18-21, 24-26, 23-30, 32-33). Dismissal of this

action constitutes a “strike” within the meaning of the Prison Litigation Reform Act, 28 U.S.C. §

1915(g). The Court certifies that an in forma pauperis appeal from this Order would not be taken

in good faith, pursuant to 28 U.S.C. § 1915(g).

       It is so ordered this 6th day of August, 2020.

                                                        __________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
